Citation Nr: 9926325	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for hearing loss, 
left ear.

4.  Entitlement to a compensable evaluation for scars, post-
operative lipoma removal, of the left abdominal area and left 
hip.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1992.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.

The issues of increased evaluations for hiatal hernia, scars, 
post-operative lipoma removal, of the left abdominal area and 
left hip, and hearing loss of the left ear will be addressed 
in the remand that follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran has persistent tinnitus as a symptom of 
acoustic trauma.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87(a), Diagnostic Code 
6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his tinnitus does not adequately reflect the severity of 
this disability.  Therefore, a favorable determination has 
been requested.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for tinnitus is plausible 
and thus well-grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.
 
Under the Rating Schedule, a 10 percent evaluation for 
tinnitus is warranted where it is persistent and a symptom of 
acoustic trauma.  A higher evaluation for tinnitus is not 
provided.  Diagnostic Code 6260.

Historically, the veteran was granted service connection for 
tinnitus by a November 1992 rating decision.  The tinnitus 
was evaluated as 10 percent disabling under Diagnostic Code 
6260, effective May 1992.  The 10 percent evaluation remains 
in effect.  The 10 percent evaluation was based on the 
evidence then of record, which included the report of a May 
1992 VA examination indicating that the veteran complained of 
bilateral constant tinnitus.

During a July 1997 RO personal hearing and a May 1999 hearing 
before a travel section of the Board, chaired by the 
undersigned Board member, the veteran testified that he has 
continued ringing of the left ear.  He testified that his 
tinnitus had caused him to miss from 100 - 110 hours of sick 
leave over the prior year.  

The veteran's testimony with respect to his tinnitus is found 
to be credible.  However, the Board notes that 10 percent is 
the highest schedular evaluation which may be assigned for 
this disability.  Accordingly, a preponderance of the 
evidence is against a schedular evaluation greater than the 
10 percent currently assigned for tinnitus.  Diagnostic Code 
6260.  

Moreover, there has been no objective showing that the 
veteran's tinnitus has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Despite his testimony, the veteran has submitted 
no doctor's statements or employment records showing 
employment lost due to tinnitus.  Under the circumstances, 
the Board finds no basis for further consideration of an 
extra-schedular rating in connection with this appeal.  38 
C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

An increased evaluation for tinnitus is denied.


REMAND

The veteran contends that the current evaluations assigned 
for his service-connected hiatal hernia and hearing loss of 
the left ear do not adequately reflect the severity of those 
disabilities.  

During a May 1999 hearing before a travel section of the 
Board, chaired by the undersigned Board member, the veteran 
testified that he had poor hearing and drainage of the left 
ear, and could not always hear people speaking.  He also 
stated that he had recently undergone surgical treatment for 
his left ear at the Westside VA Medical Center (VAMC), 
consisting of draining of the left ear and removal of a gland 
from the throat near the ear.  He stated that it was the 
first time he had undergone such treatment.  

The Board notes that records pertaining to this surgery have 
not been associated with the veteran's claims file.  In 
addition, this testimony suggests that an additional VA 
examination would helpful for a proper adjudication of this 
claim.  

During the May 1999 hearing, the veteran also stated that he 
experienced burning, esophageal reflux, and constant burning.  
He said that he had these problems regardless of the food he 
ate, including bland foods.  

Outpatient treatment reports received from the University of 
Illinois at Chicago and the Great Lakes Naval Hospital show 
that the veteran has continued to have symptoms and treatment 
related to his service-connected hiatal hernia.  These 
records suggest that an additional VA examination would be 
helpful for a proper adjudication of this case.

Under the Rating Schedule, superficial, poorly nourished 
scars with repeated ulceration warrant a 10 percent 
evaluation.  Diagnostic Code 7803.  In addition, a 10 percent 
evaluation is provided for superficial scars that are tender 
and painful on examination.  Diagnostic Code 7804.  Other 
scars are rated on limitation of function of an affected 
part.  Diagnostic Code 7805.  

Historically, the veteran was granted service connection for 
scars, post-operative lipoma removal, left abdomen and hip, 
by a November 1992 rating decision.  The scars were evaluated 
as noncompensable under Diagnostic Code 7805, effective May 
1992.  The noncompensable evaluation remains in effect.  

The noncompensable evaluation was based on the evidence then 
of record, which included the report of a May 1992 VA 
examination indicating that the veteran's abdomen was normal 
except for minimal tenderness on the left.  Multiple 
traumatic scars were noted over the legs.  The rating 
decision also noted medical records showing removal of 
lipomas from the veteran's abdomen, left flank, and hip in 
November 1992.  

Evidence considered by the January 1995 action on appeal, 
denying a compensable evaluation for the veteran's scars of 
the left abdomen and left hip, included the report of a 
November 1994 VA examination.  The veteran made no complaints 
regarding scars of the left abdomen or hip.  Objective 
examination was negative for any findings pertaining to scars 
of the left abdomen or hip, and no pertinent diagnosis was 
provided.  

During a July 1997 RO personal hearing, the veteran testified 
that he had a painful scar on the left hip with shell 
fragments remaining inside that he could sometimes feel.  He 
said that the scar was painful in cold weather, and that it 
was not characterized by discoloration or infection.  

During a May 1999 hearing before a travel section of the 
Board, chaired by the undersigned Board member, the veteran 
testified that there was still shrapnel in the areas of his 
left abdomen and hip scars.  The scars were soft and tender 
and were not sore. 

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:


1.  The RO should obtain copies of all 
records of treatment for left ear hearing 
loss at the Westside VAMC since November 
1994, including records of any ear or 
throat surgery performed in 1999.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner to determine the 
current nature and severity of the 
veteran's service-connected hiatal hernia 
and postoperative lipoma scars of the 
left abdominal area and hip.  All 
indicated tests must be conducted and all 
findings should be set forth in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  It is requested that 
the examiner provide an opinion as to the 
current severity of the service-connected 
hiatal hernia. Any tenderness, pain or 
associated limitation of motion of the 
postoperative lipoma scars should be 
reported. The examiner should provide an 
opinion concerning the effect of the 
veteran's hiatal hernia on his ability to 
work.  A complete rationale should be 
given for all conclusions and opinions 
expressed.

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner to determine the 
current nature and severity of the 
veteran's service-connected left ear 
hearing loss, as well as the extent of 
all associated pathology.  All indicated 
tests must be conducted and all findings 
should be set forth in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study. A complete rationale 
should be given for all conclusions and 
opinions expressed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and evaluate the disabilities at 
issue, to include all pathology 
associated with left ear hearing loss.  
If the benefits sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







